Citation Nr: 1105747	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 
10 percent for chronic dislocation status post capsulorrhaphy, 
right shoulder.

2.  Entitlement to an increased initial evaluation in excess of 
10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from January 1980 to December 1982 
and from December 1983 to December 1984.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
rating decision of the Nashville, Tennessee Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that rating 
decision, the RO granted service connection for the disabilities 
at issue and assigned an initial 10 percent evaluation for each 
disability.  

The Veteran requested a videoconference hearing before the Board.  
The requested hearing was conducted by the undersigned Veterans 
Law Judge in August 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The most recent VA examination evaluating the Veteran's service-
connected disabilities was performed in July 2008.  At his August 
2010 videoconference hearing, the Veteran testified that both 
disabilities had become more severe and caused a wider range of 
symptoms than at the VA examination.  The Veteran reported 
significant treatment since that examination.  As such, the Board 
must remand these matters to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent and severity of his disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated 
by any non-VA providers for his right shoulder or 
arm pain or for his feet since the 2008 VA 
examination.  Obtain any identified records.   
Ask the Veteran if he receives any disability 
benefits.  If so, obtain identified records.

2.  Obtain the Veteran's VA clinical records 
since August 2010, when the most recent VA 
treatment records were obtained.     

3.  Afford the Veteran VA examination of the 
right shoulder.  The claims folder and a copy of 
this Remand should be made available to the 
examiner for review in connection with each 
examination.  The examiner should obtain a 
complete history from the Veteran, review the 
entire claims file, and indicate that such review 
was performed.  Any tests or studies deemed 
necessary for an accurate assessment should be 
conducted, and the results should be associated 
with the claims file and discussed in the 
examination report.  The examination report 
should include a detailed account of all 
pathology found to be present.  

The examiner should conduct range of motion 
studies of the right shoulder.  The examiner 
should discuss the presence or absence of any 
weakened movement, including weakened movement 
against varying resistance, excess fatigability 
with use, incoordination, painful motion, pain 
with use, and provide an opinion as to how these 
factors result in any limitation of motion.  If 
the Veteran describes flare-ups of pain, the 
examiner should offer an opinion as to whether 
there would be additional limits on functional 
ability during flare-ups, and if feasible, 
express this in terms of additional degrees of 
limitation of motion during the flare-ups.
The examiner should describe the nature and 
extent of any functional impairment, (including 
pain, weakness, fatigability, functional loss, 
limitation of movement, etc.) due to service-
connected chronic dislocation status post 
capsulorrhaphy.  If the Veteran experiences 
functional limitation of the right shoulder that 
is not due to chronic dislocation status post 
capsulorrhaphy, the examiner should explain what 
disorder causes the separate functional 
limitation of the right shoulder.  

4.  Afford the Veteran VA examination of the 
feet.  The claims folder and a copy of this 
Remand should be made available to the examiner 
for review in connection with each examination.  
The examiner should obtain a complete history 
from the Veteran, review the entire claims file, 
and should indicate that such review was 
performed.  Any tests or studies deemed necessary 
for an accurate assessment should be conducted, 
and the results should be associated with the 
claims file and discussed in the examination 
report.  The examination report should include a 
detailed account of all pathology found to be 
present.  

The examiner should state whether the Veteran's 
pes planus is manifested by deformity (pronation, 
abduction, etc.), inward displacement, spasm of 
the tendo Achilles on manipulation, tenderness on 
the plantar surfaces of the feet, and whether the 
disability is improved by orthopedic shoes or 
appliances.  The examiner should describe the 
severity of each abnormality or symptom 
associated with pes planus.  The examiner should 
discuss each symptom the Veteran attributes to 
pes planus, including, but not limited to, 
numbness and decreased ability to stand.  The 
examiner should also specifically indicate what 
other foot disorders are present, and should 
distinguish the symptoms of pes planus from the 
symptoms of other foot disorders.  If the Veteran 
experiences functional limitation of the feet 
that is not due to pes planus, the examiner 
should explain what disorder causes the 
functional limitation.  The examiner should 
describe the nature and extent of any functional 
impairment, including pain, weakness, 
fatigability, functional loss, limitation of 
movement, etc.) due to service-connected pes 
planus.  

5.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claims on appeal.  If any claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


